COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
MILTON KELLY
  BANNISTER,
 
                            Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00016-CR
 
Appeal from the
 
282nd District Court
 
of Dallas County, Texas
 
(TC#F-0134726-IS)




 
MEMORANDUM
OPINION
The State indicted Milton Kelly
Bannister for three counts of aggravated sexual assault of a child younger than
fourteen.  The State also alleged that
Bannister had previously been convicted of a felony, thereby increasing the
punishment range under the habitual-felony-offenders statute.  See Tex.
Pen. Code Ann. ' 12.42(c)(1) (Vernon Supp. 2004).  Bannister entered an open plea of guilty to
each count and true to the prior felony conviction.  After a bench trial on punishment, at which
Bannister testified, the trial court sentenced Bannister to twenty years= imprisonment on two of the
counts.  On the remaining count, the
court deferred adjudicating guilt and placed him on community supervision for
ten years.




Bannister raises two issues on
appeal.  In his first issue, he argues
that the prosecutor should not have been allowed to cross-examine him about
extraneous offenses for which there was no factual basis.  In his second issue, he argues that
application of the habitual-felony-offenders statute under the circumstances of
this case violated his constitutional rights. 
Bannister made no objection during the cross-examination, nor did he
raise any objection to application of the habitual-felony-offenders
statute.  Therefore, neither of Bannister=s appellate issues are preserved for
our review.  See Tex. R. App. P. 33.1(a)(1); Wilson
v. State, 71 S.W.3d 346, 349 (Tex. Crim. App. 2002); Broxton v. State,
909 S.W.2d 912, 918 (Tex. Crim. App. 1995). 
Accordingly, both issues are overruled, and the judgment of the trial
court is affirmed.
 
SUSAN
LARSEN, Justice
February 26, 2004
 
Before Panel No. 4
Barajas, C.J., Larsen, and
McClure, JJ.
 
(Do Not Publish)